Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The amendment of February  23, 2022 has been received and entered.  With the entry of the amendment, claim 10 is canceled and claims 1-9 are pending for examination.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1, line 3, “on which a pattern structure is marked” is unclear as to what is intended.  Is it meant that means a specific layer is applied in a pattern giving a pattern structure that is “marked” before further layers applied, a pattern structure design for some further use is physically drawn/marked on the base layer, a pattern structure design for some further use is determined for the base layer but does not have to be physically marked on the base layer, etc?  For the purpose of examination, any of the above is understood to meet the requirements of the claim, but applicant should clarify what is intended, without adding new matter.  In the amendment of February 23, 2022, it was indicted now that the pattern structure is “marked” but this does not resolve the different meanings that marked can have.
Claim 1, lines 9-11,  now have “forming a shape of a metal line and a bridge line structure in patterning the photosensitive resin coating layer so as to form a metal line and a bridge line” is now provided, which is confusing as to what is intended. Is it meant that a  (1) pattern in the photosensitive resin is provided, onto which the future metal plating of the last two lines of the claim are provided, but other metal application not needed before the metal plating, (2) a pattern in the photosensitive resin is provided, then catalyst is provided (as in claim 3) forming the metal bridge line, and then metal plating provided, or (3) a pattern in the photosensitive resin is provided, then catalyst may be provided (as in claim 3), then a further metal is applied to give the formed metal line and bridge line, and this is further metal plated as in the last two lines of the claim? Or (4) Something else? For the purpose of examination, any of (1)-(3) above is understood to meet the requirements of the claim, but applicant should clarify what is intended, without adding new matter.
Claim 1, line 12, “adding a metallization additive” is confusing as to what is intended. It is unknown what is intended by “metallization additive” – is it a further metal layer? A further layer to affect the metal plating of lines 13-14, and if so how?  Something else? For the purpose of examination, any of the above is understood to meet the requirements of the claim, but applicant should clarify what is intended, without adding new matter.  The amendment of February 23, 2022 does not clarify what is intended.
Claim 3, line 2 “in the step of metallizing” lacks antecedent basis.  For the purpose of examination, “the metal plating” is understood to meet the requirements of the claim, but applicant should clarify what is intended, without adding new matter.
The dependent claims do not cure all defects of the claims from which they depend and are therefore also rejected.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-5, 7 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al (US 2015/0001060) in view of Kida et al (US 2015/0062457) and Hoover et al (US 4666735) and further as evidenced by Kano et al (US 2010/0080964).
Claim 1: Kim describes forming a laminated structure of a touch panel (note figures 2-4, 0016), where the process can include providing a base layer (substrate 200), then a pattern structure would be at least suggested to be marked on the base layer (since a desired pattern structure is to be provided, so would need to know where to put the patterns, note figures 2-4, 0027-0033, and note the 35 USC 112 rejections above), where a transparent conductive layer (note conductive pattern 220, 231, lead 223) is applied on/in (formed) the predetermined pattern structure (note figures 2-4, 0027, 2028), and thereafter an insulating pattern structure (note insulating layer 251) is formed on the transparent conductive layer (figures 2-4, 0031), and thereafter metal line/bridge line would be at least suggested to be predetermined/defined/formed, since a specific pattern application is provided and one would need to know where the line pattern is applied) and metal line/bridge lines (note 271) would be applied over the transparent conductive layer and insulation layer (the metal line and bridge line can be considered to be the same, at least, or one line of the “bridge lines” could be called a metal line and another a bridge line) (note figures 2-4, 0032-0033 and the 35 USC 112 rejections above).
(A) furthermore as to the laminated structure, Kida further describes the conventional formation of a touch panel, with the providing of a base layer (substrate), the forming of a pattern structure 11 (black matrix 11 in grid pattern, for example to provide light shielding), then a transparent conductive layer 12, 13 in a pattern on the layer 11 (electrodes 12, 13), then an insulating pattern structure 14 on the transparent conductive layer, then forming metal lines/bridge lines 15 in a metal pattern on the transparent conductive layer/insulating layer, and then over this an insulating protective layer 16  (would be protective as it would at least prevent contact with the lines 15) of light sensitive film can be coated over the underlying layers (note figures 1, 3, 8, 9, for example, and 0056-0062, 0086-0093).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kim to provide a underlying pattern layer 11 (marking a pattern structure on the base layer) before applying the conductive layer and forming a light sensitive protective layer 16 over the other layers as suggested by Kida as conventional when providing a touch panel with conductive layers, insulating layer and metal/bridge lines, giving further light shielding and insulating protection, since Kim is providing a touch panel with conductive layers, insulating layer and metal/bridge lines, and Kida notes the pattern layer 11 and insulating protective 16 as further conventional with such structures.
(B) Further as to the forming the metal lines/bridge line with forming a photosensitive resin layer on the conductive layer and insulating pattern structure, forming a metal line/bridge line shape in patterning  the photosensitive resin coating layer so as to form a metal line and bridge line, and then metal plating the formed shape of the metal line/bridge line pattern, and also applying a metallization additive, Kim generally describes a metal bridge line electrode 271 (0032) indicating use of metal and gives non-limiting examples of using silver nanowire (0041).  Kida further describes how such lines 15 can be made with metal including low resistance material such as copper, etc. giving wiring lines (0089). Hoover further describes how a less costly and rapid product for forming conductive pathways on a variety of substrate can be provided without the need for metal etching and can make fine or thin electrically conductive pathways (column 4, lines 15-45), where the process includes providing an flexible or rigid substrate with descriptions of various polymers, ceramics glass, laminates (column 5, line 60 through column 6, line 35), where a photosensitive resin coating layer is applied to the substrate, and then exposed to light for patterning, where the desired pattern is formed and resin removed which is not in the pattern of the desired final metal layer (so forming a shape of a desired final metal layer) (column 4, lines 45-68) and thereafter catalyst metal is deposited on the activated patterned resin and then the article is electroless plated (metal plated) such that metal lines are deposited on the catalyzed patterned resin (column 5, lines 1-10, column 5, line 55 through column 9, line 10).  The applied metal can be copper or silver, for example (column 8, lines 60-65).   Hoover also notes that additional metal can be deposited on the electroless layer by further electroless or electrolytic plating of the same or different metals (column 9, lines 110-25), where for example, a further electrolytic plating can give a coating more uniform and less likely to contain voids (column 9, lines 40-50) and it is also noted one or more additional layers can be provided by either electrolytic or electroplating (note column 9, lines 40-50), and after metal plating, further layers such as a dielectric layer 38 can be applied (figure 2, column 10, lines 15-35).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kim in view of Kida to further form the metal lines/bridge lines with forming a photosensitive resin layer on the conductive layer and insulating pattern structure, forming a shape of a metal line/bridge line by patterning the photosensitive resin layer, applying metal catalyst to the pattern of the photosensitive resin layer (thus forming a metal line and bridge line) and then electroless metal plating the formed metal line/bridge line, and also applying a metallization additive (further electrolytic plating, for example) to the metal plating before forming the protective layer as suggested by Hoover with an expectation of providing a desirable conductive metal line/bridge line, since Kim and Kida would indicate providing conductive metal line/bridge line  pattern of materials such as silver or copper over the transparent conductive layer and insulating layers, and Kida would indicate then applying a protective layer and Hoover would describe a less costly and fast process for providing metal pathways of conductive material such as copper or silver in fine lines that includes providing a photosensitive resin layer over a variety of substrates (here would be the substrate with the transparent conductive layer and insulating pattern layer), then forming a desired shape for the desired lines (here would be the metal line/bridge lines) including light treating to pattern and removal of nondesired resin material giving a patterned metal line/bridge lines structure in the photosensitive resin layer,  then applying metal catalyst (which can be also considered as forming metal line/bridge lines structure) to the patterned photosensistive resin, then metal plating the patterned resin with catalyst application and electroless metal plating to form wiring lines (including with copper or silver) and where it would further be suggested to add a metallization additive in the form of further layer on the electroless plating (note the 35 USC 112 rejection above) by electrolytic plating for example to form a more uniform layer, giving a resulting metal bridge line over which further material can be applied. Alternatively, note that forming the metal line and bridge line could also be considered as the first electroless plating step, then there could be a further plating step over that and a third plating step over that as the metallization additive, with an expectation of predictably acceptable results, since Hoover would allow for a first electroless plating layer, and then more than one additional layers as discussed above, so two additional metal plating steps would also be acceptable.
Additionally, it would further have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that when providing the process of Kim in view of Kida and Hoover, the thickness of the metal line/bridge lines within that desired by Kim (note 1-10 microns, for example, 0039) would be predictably and acceptably provided by the electroless plating, etc. process since as evidenced by Kano plating can be provided (as described for electroless) with copper for example in a range of 0.1 microns or more, including 0.2-2 microns (0304-0313) and can also be provided with additional electrolytic plating to give the desired thickness with at least 0.1 micron thickness electroless to give desired uniformity (0314), indicating thickness in the desired range can be desirably provided by the electroless plating or electroless and electrolytic plating.
Claim 2: as to the metal plating having a width wider than the photosensitive resin layer, as shown by Hoover, the thickness of the plating would also extend to the sides of the resin layer and thus, for example, there would be a width across the front side of the resin layer as shown in (figure 2) that would be the width of the front face plus the thickness of plating on each side.  It would have been obvious to optimize from the range of thickness given in Kim of 1-10 microns for the plating, and from such plating give a resulting electroless plating of 1-2 microns, for example, which would give an extra with of 2-4 microns (1-2 microns on each side of the resin) as claimed.
Claims 3, 4: as to metal plating including adding a catalyst to the metal line/bridging line where the catalyst is adsorbed in the metallization plating process and the metal is copper, and catalyst is Pd (claim 4) as discussed for claim 1 above, Kida would suggest using copper for the metal, and Hoover shows how copper can be plated.  As to the adding catalyst, as discussed for claim 1 above, Hoover also describes adding catalyst to the patterned resin layer and then plating where the catalyst (Pd (with tin)) as desired for claim 4 of applicant, can be applied and used for catalyst and is not retained on the substrate (so since the same material as applied understood to be adsorbed in the process) (note column 8, lines 20-55).
Claim 5: Patterned structures of the metal lines/bridge lines by the photosensitive resin layer (which would have the structure of the lines) can be considered an array (note Kida, figures 3 and 9, for example, showing an array of lines 15) and where the metal plating of the lines would increase metal contact area (since there would not be metal lines in this pattern without providing the lines 15, for example) and as well, in Kim the bridge lines can be in an array of two or more per line (note figure 3, 4 and 0033, 0038), that would increase metal contact areas with plating as above.
Claim 7: Kim indicates that the metal lines/bridge lines can have thickness of 1-10 microns (0039), and the metal plating (electroless metal plating) can be even less when also adding metallization additive of electrolytic plating as discussed for claim 1. It would have been obvious to optimize from the possible ranges, giving a value in the claimed range of 1-3 microns (1000-3000 nm).  "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Claim 9: Kim notes the transparent conductive layer can be made from a conductive polymer or Ag silver nano wire (or nanolayer silver wire) (0028).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Kida and Hoover, and as evidenced by Kano as applied to claims 1-5, 7 and 9 above, and further in view of Shi (US 2018/0158876).
Claim 6: As to an array of photosensitive resin coating layer with a via larger than the  array and an island electrode, Kida notes how there can be an array of bridge lines to be plated (of two or more per line, note figures 3, 4, 0033, 0038).  Shi notes how touch panel structure can be provided (0006, 0007), where there is a substrate (base layer), with driving electrodes, insulating layers and bridging lines (figure 1a, 0047-0048, 0058), where above the bridging lines there is a structure 11, but on sides is a structure 111/112 of TFT array (figure 1a, 0050).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kim in view of Kida and Hoover, and as evidenced by Kano to provide an array pattern of the photosensitive resin coating and  a via opening larger than the array as suggested by Shi, since Kim indicates an array of bridging lines to form an overall bridging lines that would be metal, and the photosensitive resin layer would be provided with a corresponding array of resin lines on which the bridging lines are posted, and Shi would further suggest that the layer above the bridging lines (coated with photosensitive protective resin as discussed with Kida above) can further have TFT array on the sides, so a via opening would be provided larger than the bridging opening where the protective resin can be provided (as shown in in figure 1a of Shi), for example to give a desirable structure. Furthermore, as to the use of island electrodes, the conductive patterns of 220 and 231 of Kim can be considered as electrodes (note Shi, 0048-0049), which can be considered islands (note Kim figure 3), and also note the possible electrodes 12 of Shi (figure 1a, 0050), which can also be considered islands, and thus a structure to the extent claimed would be provided.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Kida and Hoover, and as evidenced by Kano as applied to claims 1-5, 7 and 9 above, and further in view of Zhai (US 2019/0107911) and Makino et al (US 2003/0107973).
Claim 8: as to the photosensitive resin coating layer being a stretchable insulating material and its elongation, Zhai indicates that when providing touch panels, they can be desirably stretchable/flexible (0004).   Hoover notes that the photosensitive resin coating layer used for the electroless plating can be used with a flexible substrate (column 5, lines 60-65), and for such the resin must be flexible (column 7, lines 15-20). Makino describes how a flexible coating film can be desirably provided with elongation of 100-1000% (0035).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kim in view of Kida and Hoover, and as evidenced by Kano to provide the touch panel as stretchable/flexible as suggested by Zhai to provide a desirable use for such panels that can allow stretchable/flexible use since Kim and Kida provide touch panels and Zhai notes the desire for stretchable/flexible such panels, and when providing this it would be suggested to have a flexible/stretchable photosensitive resin coating layer, since as suggested by Hoover and Makino, Hoover indicates using flexible resin for flexible substrates and as to elongation of such layers, Makino indicates using 100-1000% elongation for a flexible resin coating layer, and it would have been obvious to optimize from such ranges, giving an elongation/stretchability in the claimed range. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  Further as to the resin layer as insulating, Hoover describes various resins (column 7, lines 25-50) and that it is free of metal (column 4, lines 65-68), which gives a layer that can be considered as insulating/non-conductive from the materials described.

Response to Arguments
Applicant's arguments filed February 23, 2022 have been fully considered. 
(A) Note the 35 USC 112 rejections still present or added after the amendment.
(B) As to the 35 USC 103 rejections, it is argued that Kim does not provide the base structure on which a pattern structure is marked.  However, the Examiner notes the confusion remaining as to what is required by this, and the rejection above indicates why Kim would have this.  As well, the rejection also noted how Kida would also further suggest the specific providing of an underlying pattern layer (a marked pattern structure on the base layer, note layer 11).  Applicant has not addressed the use of Kida as to this feature.   It is also argued that Kim does not provide forming a shape of a metal line and bridge line in patterning the photosensitive resin coating layer so as to form a metal line and a bridge line, however the Examiner notes that Hoover was provided as to the suggestion of these features for the reasons detailed in the rejection of claim 1, part (B) above.  Applicant has argued that none of the other references provides the suggestion, however, since no specific problems with the use of Hoover or Kida are discussed, the rejection is maintained. Note that in response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  As to benefits of the claimed process, Hoover already indicates its process as a desirable less costly and fast process of providing metal pathways of conductive material as discussed in the rejection above, showing benefits of the process suggested, for example, and Kida also notes benefits as discussed in the rejection above.  Therefore, the rejections above are maintained.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE A BAREFORD whose telephone number is (571)272-1413. The examiner can normally be reached M-Th 6:00 am -3:30 pm, 2nd F 6:00 am -2:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GORDON BALDWIN can be reached on 571-272-5166. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KATHERINE A BAREFORD/Primary Examiner, Art Unit 1718